DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
WITHDRAWN REJECTIONS
In view of the appeal brief filed on 10/18/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	1. Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of  U.S. Patent No.  US 9,191,807 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because,  all the limitations of the claim 24 in the instant application are included in the claim 1 of US Patent except claim 24 further include an apparatus comprising: a memory and at least one processor in communication with the 

Application No. 14/887,568 (Instant)
Patent No.  US 9,191,807 B2
24. An apparatus , comprising: a memory; and at least one processor in communication with the memory, wherein the at least one processor and memory are configured to cause a mobile station to: 
receive a control message via an interface to a wireless link from a first access network, wherein the control message includes an indicator that the first access network is interoperable with a second access network, wherein the first access network has a first protocol, and the second access network has a second protocol; and 
  perform a procedure to establish a personality for the mobile station, in response to receiving the control message, wherein the personality is used for communication 





   receiving a control message containing an indicator of a first access network that is interoperable with a second access network, wherein the first access network has a first protocol, and the second access network has a second protocol; and 
    


performing a procedure to establish a personality for the mobile station, in response to receiving the control message, wherein the personality specifies a configuration allowing 


	2. . Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of  U.S. Patent No.  US 9,191,807 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because,  all the limitations of the claim 24 in the instant application are included in the claim 7 of US Patent except claim 32 further include an apparatus comprising: a memory and at least one processor in communication with the memory to perform the functions cited in claim 7 of U.S.P.  US 9,191,807 B2. However, it would have been obvious to one of the ordinary skill in the art to provide an apparatus comprising memory and processor in the mobile station to perform the cited functions since memory and processor are the well-known elements of a mobile station to perform its functions.
Application No. 14/887,568 (Instant)
Patent No.  US 9,191,807 B2
32. An apparatus, comprising: a memory; and at least one processor in communication with the memory, wherein the at least one processor 



	3. . Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of  U.S. Patent No.  US 9,191,807 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because,  all the limitations of the claim 24 in the instant application are included in the claim 14 of US Patent except claim 36 further include an apparatus comprising: a memory and at least one processor in communication with the memory to perform the functions cited in claim 14 of U.S.P.  US 9,191,807 B2. However, it would have been obvious to one of the ordinary skill in the art to provide an apparatus comprising memory and processor in the mobile station to perform the cited functions since memory and processor are the well-known elements of a mobile station to perform its functions.
Application No. 14/887,568 (Instant)
Patent No.  US 9,191,807 B2
36. A mobile station, comprising: an interface to a wireless link; and at least one processor coupled to the interface and configured to: receive a control message via the interface from a first access network, wherein the control message includes an indicator that the first access network is interoperable with a second access network, wherein the first access network has a first protocol, and the second access network has a second protocol; and perform a procedure to establish a personality for the mobile station, in response to receiving the control message, wherein the personality is used for communication between the mobile station and the first access network, wherein the personality specifies a configuration allowing the mobile station to use features of the first access network that enable interworking with the second access network, and wherein to perform the procedure, the at least one processor is further configured to negotiate the personality with the first access network for the mobile station.
14. A mobile station, comprising: an interface to a wireless link; and at least one processor coupled to the interface and configured to: receive a control message containing an indicator of a first access network that is interoperable with a second access network, wherein the first access network has a first protocol, and the second access network has a second protocol; and perform a procedure to establish a personality for the mobile station, in response to receiving the control message, wherein the personality specifies a configuration allowing the mobile station to use features of the first access network that enable interworking with the second access network, and wherein to perform the procedure, the at least one processor is further configured to negotiate the personality for the mobile station.


	Response to Arguments
Applicant’s arguments with respect to claims 24-25, 27, 29-39 and 41-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 24-25, 27, 30-33, 35-37, 39 and 42-43 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sayeedi et al (US 2008/0112434 A1), hereinafter, “Sayeedi” in view of Jung et al (US 2006/0123122 A1), hereinafter, “Jung”
Regarding claim 24, Sayeedi discloses: An apparatus (fig 5, “Remote Unit 101” equivalent to “apparatus”, para [0045]), comprising: a memory (fig 3, para [0040]); and at least one processor in communication with the memory (fig 5, para [0038], processor 123 in communication with the memory); wherein the at least one processor and memory are configured (fig 5, para [0038]); to cause a mobile station (fig 5, mobile station 101, para [0044]) to: 
receive a control message via an interface to a wireless link from a first access network (fig 5, “Remote Unit 101” equivalent to “mobile station”) para [0043], where, 1st access network 120 provides access network service to RU 101 and para [0044], where, a “signaling” (equivalent “control message”) for a negotiation may take place between processor 123 (corresponding to “first access network 121”) and RU 101); 
wherein the control message includes an indicator (fig 6, para [0033], “depicts an example of new signaling (equivalent to “control message”) to indicate what messaging will be supported by a remote unit”) that the first access network is interoperable with a second access network (fig 2-3 and 5, para [0008] and para [0038], where, first access network 1  and second access network 2 support interworking/interoperable); 
wherein the first access network has a first protocol, and the second access network has a second protocol (fig 5, para [0038], where, “access network 1 (represented by devices 120 and 121) may have an architecture based on a technology such as CDMA2000 1x, HRPD (High Rate Packet Data), WiMAX (Worldwide Interoperability for Microwave Access)” and “access network 2 (represented by devices 122 and 130) may have an architecture based on a different technology from this list” with different protocol than first protocol);
and 
perform a procedure to establish configuration for the mobile station, in response to receiving the control message (fig 5-6, para [0049]-[0050], where, the mobile station perform session establishment negotiating/renegotiating “AllowedForwardLinkMessages Attribute Negotiation” attribute; fig 7,  para [0051]-[0060], with a supported configuration);
wherein the configuration is used for communication between the mobile station and the first access network (fig 6, para [0049]-[0053], where, “AllowedForwardLinkMessages Attribute Negotiation” between remote unit and “Network Node” equivalent to “first access node”. “The mobile and network node (HRPD RAN PD NODE) negotiate (or renegotiate) which 1.times. forward link messages shall be supported via the HRPD AllowedForwardLinkMessages attribute” with a supported configuration), 
wherein the configuration specifies a configuration allowing the mobile station to use features of the first access network that enable interworking with the second access network (fig 6, para [0048]-[0053], where, “AllowedForwardLinkMessages Attribute Negotiation” between remote unit and “Network Node” equivalent to “first access node”. “The mobile and network node (HRPD RAN PD NODE) negotiate (or renegotiate) which 1.times. forward link messages shall be supported via the HRPD AllowedForwardLinkMessages attribute”, see fig 7, para [0060]), and 
Sayeedi does not explicitly teach: wherein to perform the procedure, the at least one processor is further configured to negotiate the personality with the first access network for the mobile station.
However, Jung teaches: wherein to perform the procedure, the at least one processor is further configured to negotiate the personality with the first access network for the mobile station (para [0121]-[0128], where, AN equivalent to “first access network” and “AT”  equivalent to “mobile station” perform negotiation for session configuration using personality, see further fig 1, para [0043] and fig 5, para [0098]-[0099], steps 501-515).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein to perform the procedure, the at least one processor is further configured to negotiate the personality with the first access network for the mobile station” taught by Jung into Sayeedi in order to improve service reliability by reducing unnecessary service delay and improving user service satisfaction.
Regarding claims 25 and 37, Sayeedi discloses: wherein the at least one processor and memory are configured to cause the mobile station to perform the procedure to establish the personality after the mobile station has attached to the first access network (fig 5-6, para [0049]-[0050], where, the mobile station perform session establishment negotiating/renegotiating “AllowedForwardLinkMessages Attribute Negotiation” attribute; fig 7,  para [0051]-[0060], with a supported configuration).
Regarding claim 27, Sayeedi discloses: wherein the at least one processor and memory are further configured (fig 3, para [0040], fig 5, para [0044]); However, Sayeedi does not explicitly teach: to cause the mobile station to: initiate the procedure to establish the personality; and cooperate, in response to initiating the procedure, with the first access network to establish the personality for the mobile station.
Jung teaches: to cause the mobile station to: initiate the procedure to establish the personality (para [0088]-[0089], where, session configuration is initiated); and cooperate, in response to initiating the procedure, with the first access network to establish the personality for the mobile station (para [0121]-[0128], where, AN equivalent to “first access network” and “AT”  equivalent to “mobile station” perform negotiation for session configuration using personality, see further fig 1, para [0043] and fig 5, para [0098]-[0099], steps 501-515).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “to cause the mobile station to: initiate the procedure to establish the personality; and cooperate, in response to initiating the procedure, with the first access network to establish the personality for the mobile station” taught by Jung into Sayeedi in order to improve service reliability by reducing unnecessary service delay and improving user service satisfaction.
Regarding claim 30, Sayeedi discloses: wherein the personality defines protocol types and associated attribute values used for communication between the mobile station and the first access network (para [0049]-[0050], where, “The mobile and network node (HRPD RAN PD NODE) negotiate (or renegotiate) which 1.times. forward link messages shall be supported via the HRPD AllowedForwardLinkMessages attribute”).
Regarding claim 31, Sayeedi discloses: wherein to perform the procedure, the at least one processor and memory are further configured (fig 3, para [0040], fig 5, para [0044]), Sayeedi does not explicitly teach: wherein to perform the procedure, to cause the mobile station to perform a session configuration procedure with the first access network.
However, Jung teaches: wherein to perform the procedure, to cause the mobile station to perform a session configuration procedure with the first access network (para [0121]-[0128], where, AN equivalent to “first access network” and “AT”  equivalent to “mobile station” perform negotiation for session configuration using personality, see further fig 1, para [0043] and fig 5, para [0098]-[0099], steps 501-515).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein to perform the procedure, to cause the mobile station to perform a session configuration procedure with the first access network” taught by Jung into Sayeedi in order to improve service reliability by reducing unnecessary service delay and improving user service satisfaction.
Regarding claim 32, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define interoperability between two networks establishing personality method, and the rejection to claim 1 is applied hereto.
Regarding claim 33, Sayeedi discloses: wherein the at least one processor and memory are configured (fig 3, para [0040], fig 5, para [0044]), to establish the personality after the mobile station has attached to the first access network ((fig 5-6, para [0049]-[0050], where, the mobile station perform session establishment negotiating/renegotiating “AllowedForwardLinkMessages Attribute Negotiation” attribute; fig 7,  para [0051]-[0060], with a supported configuration).
Regarding claim 35, Sayeedi discloses: The apparatus of claim 32 (fig 3, para [0040], fig 5, para [0044]), Sayeedi does not explicitly teach: wherein the personality defines protocol types and associated attribute values used for communication between the apparatus and the first access network.
However, Jung teaches: wherein the personality defines protocol types and associated attribute values used for communication between the apparatus and the first access network (para [0121]-[0124], where, “the configuration attribute specifies a protocol type of a specific session configuration indicated by a personality index”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the personality defines protocol types and associated attribute values used for communication between the apparatus and the first access network” taught by Jung into Sayeedi in order to improve service reliability by reducing unnecessary service delay and improving user service satisfaction.
Regarding claim 36, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define interoperability between two networks establishing personality method, and the rejection to claim 1 is applied hereto.
Regarding claim 39, Sayeedi discloses: The mobile station of claim 36, wherein the at least one processor (fig 5, Processing Unit 123, para [0038]), However, Sayeedi does not explicitly teaches: is further configured: to initiate the procedure to establish the personality ; and cooperate, in response to initiating the procedure, with the first access network to establish the personality for the mobile station.
Jung teaches: is further configured: to initiate the procedure to establish the personality (para [0091], table 1, where, the AT and the AN use a session configuration mapped to a personality index indicated by the SessionConfigurationToken field of Table 1. In this case, the AT and the AN release the physical channel”); and cooperate, in response to initiating the procedure, with the first access network to establish the personality for the mobile station (para [0121]-[0128], where, AN equivalent to “first access network” and “AT”  equivalent to “mobile station” perform negotiation for session configuration using personality, see further fig 1, para [0043] and fig 5, para [0098]-[0099], steps 501-515).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “to initiate the procedure to establish the personality ; and cooperate, in response to initiating the procedure, with the first access network to establish the personality for the mobile station” taught by Jung into Sayeedi in order to improve service reliability by reducing unnecessary service delay and improving user service satisfaction.
Regarding claim 42, Sayeedi discloses: The mobile station of claim 36 (fig 3, para [0040], fig 5, para [0044], and fig 6, para [0033]), However, Sayeedi does not explicitly teaches: wherein the personality defines protocol types and associated attribute values used for communication between the mobile station and the first access network.  
Jung teaches: wherein the personality defines protocol types and associated attribute values used for communication between the mobile station and the first access network (para [0121]).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “to cause the mobile station to receive a broadcast overhead message” taught by Jung into Sayeedi in order to improve service reliability by reducing unnecessary service delay and improving user service satisfaction.
Regarding claim 43, Sayeedi discloses: wherein to perform the procedure, the at least one processor is further configured to perform a session configuration procedure with the first access network (fig 5-7, para [0038]-[0040]).
Allowable Subject Matter
Claims 44-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29, 34 and 41 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sayeedi et al (US 2008/0112434 A1), hereinafter, “Sayeedi” in view of Jung et al (US 2006/0123122 A1), hereinafter, “Jung”, further in view of Jung et al (US 2005/0111394 A1), hereinafter, “Jung_394”.
Regarding claims 29, 34 and 41, Sayeedi discloses: The apparatus of claim 24, wherein, to receive the control message, the at least one processor and memory are further configured (fig 3, para [0040], fig 5, para [0044], and fig 6, para [0033], “depicts an example of new signaling (equivalent to “control message”) to indicate what messaging will be supported by a remote unit”);
However, neither Sayeedi nor Jung explicitly teaches: to cause the mobile station to receive a broadcast overhead message.
Jung_394 teaches: : to cause the mobile station to receive a broadcast overhead message (fig 2, para [0056], where, fig 2, illustrates a procedure for processing a call using a Broadcast Order Message including BCMCS Parameter).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “to cause the mobile station to receive a broadcast overhead message” taught by Jung_394 into Sayeedi in order to improve service reliability by reducing unnecessary service delay and improving user service satisfaction.
Claim 38 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sayeedi et al (US 2008/0112434 A1), hereinafter, “Sayeedi” in view of Jung et al (US 2006/0123122 A1), hereinafter, “Jung”, further in view of Bachmann et al (US 2009/0059829 A1), hereinafter, “Bachmann”.
Regarding claim 38, Sayeedi discloses: wherein interworking with the second access network (para [0037], where, “provide more efficient interworking in inter-technology networks”), Sayeedi does not explicitly teach: comprises one or more of: support for mobility of the mobile station; policy control and charging; access authentication; and roaming.
However, Bachmann teaches: support for mobility of the mobile station and roaming (para [0020]-[0022], “the UE is provided with an IP address and a default context (comprising e.g. UE/user identities, mobility state, tracking area”); access authentication (para [0094], “in a mobility management entity may for example comprise mobility states, authentication information, ciphering information, temporary IDs assigned to the mobile terminal for use in the access network for which the mobile terminal is in sleep state, QoS related information”); policy control and charging (para [0025], “the Policy and Charging Rules Function (PCRF--see 3GPP TS 23.203, "Policy and charging control architecture").
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “support for mobility of the mobile station and roaming and access authentication and policy control and charging” taught by Bachmann into Sayeedi in order to reduce the power consumption.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



NIZAM U. AHMED
Examiner
Art Unit 2461

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461